Kirby, J., (after stating the facts). Appellant contends that the .appellee failed to show sufficient title in himself to warrant the relief granted ias against his void tax deed, which was prima facie evidence of title. In a suit to quiet title the plaintiff must recover upon the strength of his own title, and not upon the weakness of (the title of his adversary. Carpenter v. Smith, 76 Ark. 447; Wilson v. Rogers, 97 Ark. 369; Kirby’s Digest, § 7105; Osceola Land Co. v. Chicago Mill & Lumber Co., 84 Ark. 8; Rhea v. McWilliams, 73 Ark. 557. It.is also true that the payment of taxes under color of title for seven consecutive years upon wild and unoccu-. pied lands, confers title by limitation. Section 5057, Kirby’s Digest; Towsen v. Denson, 74 Ark. 302; Van Etten v. Daugherty, 83 Ark. 534; Wilson v. Rogers, 97 Ark. 371; Paragould Abstract Co. v. Coffman, 100 Ark. 582. There is no question but that the conveyances of the land from Ida and Jno. Bell in July, 1901, down to and including the deed from Maxey to Snyder, appellee, on April 6,1911, constituted color of title, nor that the lands are wild .and unoccupied. It is strongly urged, however, that there is not sufficient testimony to support the court’s finding that the taxes were paid by the appellee and his grantors for the seven consecutive years and no testimony showing by whom they were paid for the year 1906. The lands were not returned delinquent and sold for the-non-payment of taxes for the year 1906 and the record shows the taxes for 1905, before, and 1907, afterward, to have been paid by Oliver O. Miller, who was named in the real estate tax book for the year 1906 as the owner. There was .also the notation on said tax book by the collector in the column “When paid,” showing the taxes on the tract of land to have been paid “4/10,” — fourth month, 10th day, that year. We think this is sufficient evidence in view of the further showing that the lands were not returned delinquent nor sold for taxes that year, to support the court’s finding that the taxes were paid. 2 Blackwell on Tax Titles, 837; 37 Cyc. 1167. The law requires the clerk in making the tax hooks to set down each separate tract of real property opposite the name of the owner and that the tax books shall be a public record and preserved as other records of the county, in the office of the county clerk. Sections 7018, 7028, Kirby’s Digest. The owner of the lands is required to pay the taxes thereon :and the tax books show the name of Oliver O. Miller as owner, who had a deed therefor and had paid the taxes thereon for the year 1905 and 1907, tho inference of fact arises, the taxes having been paid for 1906, that they were paid by him, and is sufficient to support the court’s finding without regard to, the presumption of law that the taxes were paid by the owner. Appellee alleged in his complaint that he and his grantors under whom he claimed title to the lands had paid the taxes thereon for more than seven years prior to the tax forfeiture complained of, which was a sufficient allegation to permit him to prove the payment of taxes under color of title for the seven consecutive years, and having proved such payment, to the relief granted. We find no prejudicial error in the record and the judgment is affirmed.